Citation Nr: 1233334	
Decision Date: 09/26/12    Archive Date: 10/09/12

DOCKET NO.  09-19 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than August 1, 2007, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 (2011) for residuals of a right knee injury.

2.  Entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury prior to August 1, 2007.

3.  Entitlement to an evaluation in excess of 30 percent for residuals of right knee injury, status post arthroscopy and total knee replacement, as of October 1, 2008.

4.  Entitlement to an initial compensable evaluation prior to June 12, 2010, and in excess of 10 percent as of June 12, 2010, for arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from April 1972 to April 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2007, the Veteran underwent right total knee replacement surgery and was awarded a temporary 100 percent evaluation from August 1, 2007, to September 30, 2008, with the application of the provisions of 38 C.F.R. § 4.30 and 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2011).  The Board has listed the claim for increase for the right knee as two, separate issues because the periods involve prior to and after the knee surgery, which periods involve the application of different Diagnostic Codes.  The period of time where the Veteran is temporarily rated at 100 percent (August 1, 2007, to September 30, 2008) is not part of the appeal, as that is the maximum evaluation available.

The Board has reviewed the Veteran's claims file and the record maintained in the Virtual VA paperless claims processing system. 

The issues of entitlement to (1) a temporary total evaluation for surgery performed in November 2010 on the right foot; (2) increased rating for the service-connected foot disability; (3) service connection for a left foot disability, as being secondary to the service-connected right and left knee disabilities and right foot; and (4) service connection for a low back disability, as being secondary to the service-connected right and left knee disabilities and right foot, have been raised by the record, see June 2011 VA Form 21-4138, Statement in Support of Claim (addressing temporary total and left foot), and June 2012 VA Form 21-4138 (addressing low back disability), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues involving higher ratings for the service-connected right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  On August 1, 2007, the Veteran underwent right total knee replacement surgery.  

2.  There is no competent and credibility evidence that the Veteran underwent surgery between the March 2, 2007, informal claim for increase and the August 1, 2007, right total knee replacement surgery.  


CONCLUSION OF LAW

The Veteran does not meet the criteria for an effective date prior to August 1, 2007, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 for residuals of right knee injury.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.30 (2011).




      CONTINUE ON THE NEXT PAGE

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify & Assist

Under the provisions of the Veterans Claims Assistance Act of 2000, (VCAA) VA has certain notice and assistance requirements.  See 38 U.S.C.A. § 5101, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326 (2011).

In issues involving (1) clear and unmistakable error and (2) when the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002). The latter instance applies to the Veteran's claim for entitlement to an effective date earlier than August 1, 2007, for the award of a temporary total rating under the provisions of 38 C.F.R. § 4.30.  Because of this, the Board finds it can decide this issue and not wait until records from the Social Security Administration and VA (since June 2010) be obtained (these records are being obtained in connection with the other issues on appeal).

II.  Analysis

The Veteran contends that the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 should be granted as of March 3, 2007, which is the date VA received his claim for increase for the right knee.  

VA regulations permit the assignment of a temporary total disability rating, without regard to other provisions of the rating schedule, ". . . when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that . . . treatment of a service-connected disability resulted in:  (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or, (3) Immobilization by cast, without surgery, of one major joint or more."  38 C.F.R. § 4.30(a). 

The award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment" and continues for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient treatment.  38 C.F.R. § 4.30.  Additionally, extensions may be granted in increments beyond the initial grant, up to one year.  38 C.F.R. § 4.30(b).

The Veteran's request that he be granted an effective date back to March 2007 is based on his belief that he should be awarded this benefit as of the date he filed his claim for increased benefits.  The undisputed facts show that the Veteran underwent a total right knee replacement on August 1, 2007.  The Veteran has not alleged that he underwent right knee surgery between March 2007 and August 1, 2007, or that his right knee was immobilized during that time period.  The controlling regulation is clear in stating that the award of the temporary total rating is to be made "effective from the date of hospital admission or outpatient treatment."  38 C.F.R. § 4.30.  Therefore, the Board finds that the claim for entitlement to an effective date earlier than August 1, 2007, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the Board should deny the claim on the ground of lack of legal merit).  


ORDER

Entitlement to an effective date earlier than August 1, 2007, for the award of a temporary total rating based on the need for convalescence under 38 C.F.R. § 4.30 for residuals of a right knee injury is denied.



REMAND

The Board finds there are three reasons to remand the claims for increase involving the right and left knees.  One, in a June 2012 statement, the Veteran reported that he had undergone x-rays for both knees earlier that month.  See VA Form 21-4138.  The most recent VA treatment records in the claims file, which includes the Veteran's Virtual VA file, are from June 2010.  Thus, the Board has been put on notice there are outstanding relevant VA records pertaining to the issues on appeal that must be associated with the claims file.

Two, also in the June 2012 statement, the Veteran reported he had been awarded Social Security Administration (SSA) benefits for his disabilities (he attached a copy of the award letter), which appears to include his service-connected disabilities (in addition to a back disability) based on the Veteran's statement .  Therefore, these are potentially relevant records that must be obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).

Three, the most recent VA examination was in June 2010, although the examiner addressed only the right knee at that time.  The last time the left knee was examined was in April 2007.  While an examination that is two years old is not necessarily old, the Veteran's June 2011 and June 2012 statements would indicate a possible worsening of both knee disabilities.  The examination for the left knee is too old, as it has been more than five years since the left knee was fully examined.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the VA treatment records from the Dayton, Ohio, VA Medical Center from June 2010 to the present or have them uploaded to Virtual VA. 

2.  Request directly from the SSA complete copies of the award of disability benefits (i.e. the SSA decision), as well as the records, including medical records, considered in adjudicating the claim.  All attempts to fulfill this development should be documented in the claims file.

3.  After associating all outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the extent, frequency and severity of the service-connected right and left knee disabilities.  The claims folder should be made available to and reviewed by the examiner.

The examiner is asked to provide the range of flexion and extension of both knees in degrees and indicate whether there is objective evidence of pain on motion.  Also indicate whether the right and left knees exhibit weakened movement, excess fatigability, or incoordination during flare ups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.

The examiner should address whether there is evidence of recurrent subluxation or lateral instability of the right and left knees.  All right knee and left knee pathology should be noted and the examiner should describe the extent and severity of the Veteran's knee disabilities.  

4.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions; undertake any other development action that is deemed warranted, and re-adjudicate the issues of (i) entitlement to an evaluation in excess of 10 percent for residuals of a right knee injury prior to August 1, 2007; (ii) entitlement to an evaluation in excess of 30 percent for residuals of a right knee injury, status post arthroplasty and total knee replacement, as of October 1, 2008; and (iii) entitlement to an initial compensable evaluation prior to June 12, 2010, and in excess of 10 percent as of June 12, 2010, for arthritis of the left knee.  If any of the benefits sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




___________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


